Jenks, P. J., Carr, Rich, Stapleton and Putnam, JJ., concurred.
The following is the opinion of the Special Term:
Blackmar, J.:
This is not a difficult and extraordinary ease within the meaning of the section of the Code* authorizing an extra allowance. It is an ordinary action for a libel. The rules of law governing it are simple and elementary. It is true that the defendant has expended large sums of money in investigating the past life of the plaintiff, seeking matter to plead in justification, and has succeeded in discovering enough to enable him to set forth in his answer a biography of the plaintiff stretching over 118 printed pages. The presumption should be that when one publishes libelous matter he already possesses information justifying the charge. The fact that an expensive and elaborate investigation is necessary to secure evidence in justification, while it may indicate that the defense is difficult, does not make the ease a difficult one. Motion to discontinue on payment of taxable costs granted. Motion for an extra allowance denied.

 Code Civ. Proc. § 3253.— [Rep.